- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of October , 2010 Commission File Number 0-28860 NET SERVIÇOS DE COMUNICAÇÃO S.A. (Exact name of registrant as specified in its charter) Net Communications Services Inc. (Translation of Registrant's name into English) Rua Verbo Divino, 1356 04719-002 - São Paulo-SP Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicate below the file number assigned to the Registrant in connection with Rule 12g3-2(b):82- Closing price: NETC4: R$22.90 / share (BM&FBOVESPA) NETC: US$ 13.50 /ADR (Nasdaq) XNET: EUR 9.69 /share (Latibex) Total Shares: 342,963,601 Market Capitalization: R$7.9 billion 3Q10 Earnings Release São Paulo, October 27, 2010  Net Serviços de Comunicação S.A. (BM&FBOVESPA: NETC3 and NETC4; Nasdaq: NETC; and Latibex: XNET), the largest cable operator in Brazil and Latin America, offering integrated services that include Pay TV (NET), Digital Video (NET Digital), High Definition Digital Video (NET Digital HD), bidirectional broadband internet access (NET Vírtua) and Voice (NET Fone via Embratel), announces today its results for the third quarter of 2010 (3Q10). Except where stated otherwise, the following financial and operating information is presented in accordance with International Financial Reporting Standards (IFRS) and on a consolidated and unaudited basis, and includes the operating and financial results of ESC 90, whose acquisition was concluded on June 30, 2009. Consolidated Financial Results (R$ million, except otherwise indicated) 3Q10 3Q09 Variation 3Q10 x 3Q09 9M10 9M09 Variation 9M 10 x 9M 09 Net Revenue 1,381 1,195 16% 3,952 3,379 17% EBITDA (a) 14% 24% EBITDA Margin 27% 27% 28% 26% Net Income 72 298 (76%) 174 598 (71%) Net Debt 1,300 1,030 26% Net Debt / EBITDA (last 12 months) 0.89x 0.88x Net Debt / EV (b) 0.15x 0.13x Operating Highlights ('000, except otherwise indicated) Homes Passed 11,319 10,717 6% Bidirectional Homes Passed 9,540 8,371 14% Pay TV Client base Connected Clients 12% Penetration over Homes Passed 36% 34% Churn Rate  last 12 months 14.4% 16.0% Digital 129% Broadband Client Base Connected Clients 19% Penetration over Bidirectional Homes Passed 35% 33% Lines in service 20% Client ARPU (R$/household) (c) 2% (a) EBITDA does not represent an accounting item or cash flow for the periods presented. Therefore, EBITDA should not be considered an alternative measure of net income (loss), an indicator of operating performance or an alternative to cash flow as a source of liquidity. Since EBITDA is not an accounting item, companies may make adjustments, therefore the definition of EBITDA may not be comparable with the definitions adopted by other companies. (b) Enterprise Value, calculated based on the price of the preferred shares at the end of the respective quarters, multiplied by the total number of shares, plus net debt on the last day of the quarter. (c) Composed of the sum of gross revenue from subscriptions, PPV and other service-related revenue, divided by the average number of households connected. 1 EXECUTIVE SUMMARY The third quarter of 2010 was marked by the recovery in net additions, thanks to the recovery in sales and the reduction in the churn rate. The growth in the quarter proves the effectiveness of the initiatives taken throughout the year that are bringing the desired result, namely strong growth. Pay TV subscriber base ended 3Q10 with clients, increasing by 183,000 or 12% from 3,645,000 at the end of 3Q09. Broadband base totaled clients at the end of 3Q10, up 19% from 2,790,000 at the end of 3Q09. There were fixed lines in service at the end of 3Q10, up 20% from 2,489,000 lines at the end of 3Q09. Net Revenue was R$1,381.1million in 3Q10, growing by 16% from R$1,195.3million in 3Q09, mainly due to the expansion of the client base across all services. Operating Costs amounted to R$669.2million in 3Q10, 13% higher than the R$591.0million in 3Q09, mainly driven by programming costs and the growth in Internet access bandwidth consumption, in turn as a result of the higher subscriber base. As a percentage of net revenue, operating costs decreased from 49.5% in 3Q09 to 48.5% in 3Q10. Selling, General and Administrative (SG&A) expenses stood at R$334.5million in the quarter, up 20% from R$278.4million in 3Q09. Selling expenses totaled R$153.0million, up 22%, chiefly as a result of higher commissions paid, in turn due to the growth in sales volume. General and Administrative expenses increased by 23% to R$165.3million in the quarter, mainly due to the higher spending on IT services to improve platforms and systems, which are related to the quality of customer service. EBITDA (earnings before interest, tax, depreciation and amortization) was R$369.0million in 3Q10, growing by 14% from R$322.8million in 3Q09. EBITDA margin ended the quarter at 27%. Capex totaled R$436.7million in 3Q10, and the variable portion, which is mainly allocated to subscriber acquisitions, represented 52% of the total invested. The balance was invested in the fixed portion and the network expansion project. OPERATING PERFORMANCE · Pay TV subscriber base ended the quarter with clients, up 12% from 3,645,000 in 3Q09. Net additions were clients in the period, showing that with well directed sales initiatives, the market is receptive to the product, enabling the Company to continue with its accelerated growth strategy. · The Broadband Base ended the quarter with subscribers, up 19% from 2,790,000 at the end of 3Q09. Net additions totaled in the period. Penetration in the Pay TV base reached 82%, demonstrating that clients perceive value in the combined offering. · The number of Fixed Lines in Service totaled in 3Q10, up 20% from the 2,489,000 in 3Q09, with net additions of lines in the quarter. Thus, Revenue Generating Units (RGUs) totaled , 27% up on the 9,908,000 in 3Q09. · The churn rate (disconnection rate) for the Pay TV subscriber base in the 12 months ended 3Q10 at 14.4% , down from 16.0% in 3Q09. · Average Revenue per User (ARPU) increased 2% to R$137.03 in the quarter, from R$134.25 in 3Q09, driven by the growth in sales of NET Digital HD . CONSOLIDATED FINANCIAL ANALYSIS 1. Gross Revenue was R$1,820.8million in the quarter, 16% higher than the R$1,569.4million registered in 3Q09. The migration of clients to higher value-added products, such as NET Digital HD , and the bigger subscriber base are the key factors driving revenue growth. Subscription revenue was R$1,575.0million in the quarter, 15% higher than the 3Q09 revenue of R$1,366.5million, but remaining unchanged as a percentage of gross revenue at 87%. Subscription revenue and Other revenues totaled R$245.8million , an increase of 21% over the R$202.9million in 3Q09, due to the higher revenue from voice services and the growth of the pay-per-view (PPV) base, driven by the Sócio PFC product. These revenues corresponded to 13% of gross revenue in the quarter. 2. Cancellations and Sales Taxes totaled R$439.7million in the quarter, up 18% from R$374.1million in 3Q09, mainly due to higher taxes caused by the growth in broadband and voice revenues, which are subject to a higher ICMS tax rate than Pay TV revenue. Cancellations and Sales Taxes as a percentage of gross revenue stood at 24% in the quarter. 2 3. Net Revenue was R$1,381.1million in 3Q10, 16% up on the R$1,195.3million in 3Q09, resulting from the greater subscriber base for all products and services, and the increase in subscription fees in line with the IGPM inflation index. 4. Operating Costs amounted to R$669.2million in 3Q10, increasing by 13% from R$591.0million in 3Q09. As a percentage of net revenue, these costs declined from 49.4% in 3Q09 to 48.5% in 3Q10. Programming costs were up 22%, totaling R$322.9million in the quarter, from R$264.4million in 3Q09, mainly due to the growth in the subscriber bases for Pay TV, especially the growth in HD packages, and the annual adjustment in agreements with content providers. As a percentage of net revenue, programming costs moved up from 22.1% in 3Q09 to 23.4% in 3Q10. Network Maintenance and Subscriber costs grew 11% to R$55.5million , from R$50.0million in 3Q09, due to higher expenses with remote control and decoder repairs. As a percentage of net revenue, these expenses declined from 4.2% in 3Q09 to 4.0% in 3Q10. Costs with Customer Loyalty Marketing totaled R$4.5million in 3Q10, up 12% from R$4.0million in 3Q09, due to higher market research spending. As a percentage of net revenue, these costs remained stable at 0.3%. Costs with Personnel and Benefits climbed 15% to R$101.8million in 3Q10, from R$88.2million in 3Q09, due to the collective bargaining agreement and the growth of the business. As a percentage of net revenue, these costs remained flat at 7.4%. Internet Access, Call Center and Other costs remained practically stable, increasing from R$184.3million to R$184.5million . The higher expenses with the Call Center, mainly due to the growth in the subscriber and Internet access base to meet the higher bandwidth consumption and bigger Vírtua subscriber base, were offset by the IRU agreement signed with Embratel. As a percentage of net revenue, Internet Access, Call Center and Other costs declined from 15.4% in 3Q09 to 13.4% in 3Q10. 5. Selling, General and Administrative (SG&A) Expenses stood at R$334.5million in the quarter, 20% higher than the R$278.4million in the same quarter last year, explained by the following items: Selling expenses increased to R$153.0million in the quarter, up 22% from R$125.0million in 3Q09. This increase is due to higher expenses with media and marketing campaigns, which helped drive sales and, consequently, commissions on sales. As a percentage of net revenue, selling expenses rose from 10.5% in 3Q09 to 11.1% in 3Q10. General and Administrative Expenses stood at R$165.3million in the quarter, 23% higher than the R$134.5million recorded in 3Q09, chiefly due to the increase in Personnel and Benefits caused by the collective bargaining agreement and higher IT infrastructure expenses to improve the quality of the services. As a percentage of net revenue, G&A expenses increased from 11.2% in 3Q09 to 12.0% in 3Q10. Other Administrative Expenses recorded a gain of R$16.2million in 3Q10, compared with an expense of R$18.9million in 3Q09. 6. Bad Debt Reserve stood at R$8.5million , up from R$3.2million in 3Q09. This increase is mainly due to one-off adjustments in 3Q09. However, this reserve remains low, equivalent to 0.5% of the gross revenue in 3Q10 and slightly lower in 9M10 compared to 9M09. . 7. EBITDA (earnings before interest, tax, depreciation and amortization) was R$369.0million in 3Q10, growing by 14% from R$322.8million in 3Q09, in line with the business plan of growing organically while maintaining margins that are consistent with this growth. EBITDA margin was 27%. 8. Depreciation and Amortization expenses totaled R$231.0million in 3Q10, 47% up on the R$156.9million in 3Q09. Depreciation expenses rose 21%, mainly due to the higher number of residential installations and digital decoders. Amortization expenses grew 206%, chiefly driven by the IRU agreement. 3 NET FINANCIAL RESULT (R$ '000) 3Q10 2Q10 3Q09 9M10 9M09 Net Financial Result Net Exchange and Monetary Variation 78,987 (15,922) 67,370 34,079 205,838 Financial expenses (122,466) (90,662) 29,625 (299,289) (159,327) Financial income 46,465 40,971 16,321 125,945 60,033 1. The Financial Result was a gain of R$3.0million in 3Q10, versus a gain of R$113.3million in 3Q09. The Financial Result is composed of the following items: Positive Net Foreign Exchange and Monetary Variation of R$79.0million in 3Q10, resulting mainly from the foreign exchange gain on dollar-denominated debt. Financial Expenses totaled R$122.5million in 3Q10, increasing in relation to 3Q09 due to the restatement of interest on the IRU agreement, the Global Notes 2020 and the provision for the PIS/COFINS tax contingency in 3Q09. Financial Revenue increased 185% to R$46.5million in the quarter, from R$16.3million in 3Q09, as a result of the higher cash balance and the restatement of interest on the IRU agreement. INCOME TAX AND NET INCOME (R$ '000) 3Q10 2Q10 3Q09 9M10 9M09 Income Tax and Social Contribution Current (21,700) (25,116) (39,103) (57,691) (105,735) Deferred (47,462) (8,202) 58,163 (75,431) 143,958 Constitution of Tax Loss Carryforward and and Temporary Differences (46,929) (7,669) 59,756 (73,833) 148,737 Goodwill Amortization (533) (533) (1,593) (1,599) (4,779) 1. Income Tax and Social Contribution (current and deferred) was an expense of R$69.2million in 3Q10, versus a gain of R$19.1million in 3Q09. Expenses with current Income Tax and Social Contribution declined from R$39.1million in 3Q09 to R$21.7million in 3Q10, due to the merger of subsidiaries, which optimized the use of tax credits. Deferred Income Tax and Social Contribution was an expense of R$47.5million in 3Q10, versus a gain of R$58.2million in 3Q09. This variation was mainly due to the recognition in 2009 of the tax credits that had not been booked yet and which could be used after said corporate restructuring. 2. Considering mainly the accounting effects of the financial result and of income tax and social contribution, as detailed previously, Net Income in 3Q10 was R$71.8million , down 76% from the R$298.2million in 3Q09. 4 LIQUIDITY, CAPITALIZATION AND DEBT (R$ '000) 3Q10 2Q10 3Q09 Short Term Debt Interests 51,225 39,541 37,440 Finame 64,931 64,735 58,293 Long Term Debt Finame 161,421 155,764 164,567 CCB 170,000 170,000 170,000 Debentures 6th issuance 578,395 578,259 576,544 Inbursa 335,960 357,353 352,672 Global Notes 2020 587,991 625,392 - Perpetual Notes 254,130 270,225 266,715 Total Debt 2,204,054 2,261,269 1,626,230 Cash and Cash Equivalents 903,605 1,057,488 595,864 Net Debt % of Total Debt Short Term 5% 5% 6% % of Total Debt Long Term 95% 95% 94% US dollar-denominated debt 1,211,237 1,293,115 639,654 % of Total Debt 55.0% 57.2% 39.3% Brazilian real-denominated debt 992,817 968,154 986,576 % of Total Debt 45.0% 42.8% 60.7% · Gross debt , which includes principal and interest, ended 3Q10 at R$2,204.1million , an increase of 36% over 3Q09, primarily reflecting the US$350million Global Notes 2020 issue in November 2009. Foreign-currency debt accounted for 55% of total debt at the end of 3Q10. · Cash and Cash Equivalents totaled R$903.6million at the end of 3Q10, up 52% from R$595.9million in 3Q09, mainly due to the Global Notes 2020 issue. · Net Debt closed the quarter at R$1,300.4million , up 26% from R$1,030.4million in 3Q09. Net Debt to EBITDA ratio stood at 0.89x in 3Q10, compared with 0.88x in 3Q09. CAPEX Capex totaled R$436.7million in 3Q10, with the variable portion representing 52% and mainly allocated to acquisition of equipment and residential installations, both of which are related to subscriber acquisitions. The remaining balance was invested in network and bidirectional coverage expansion projects. CAPITAL MARKETS Embratel, an important shareholder and signatory to the NET shareholders agreement, held a public tender offer for all the preferred shares issued by NET. The auction was held on October 7, 2010, when Embratel announced that it acquired 143.9million preferred shares at the unit price of R$23.00. Since more than two thirds of the shareholders accepted the offer, it was extended until January 13, 2011, in accordance with CVM Rule 361, so that shareholders who did not accept the offer may sell their shares. 5 UPCOMING EVENTS 1. Conference Call  3Q10 Earnings Results Date: October 27, 2010 IFRS (in Portuguese): 10:00 a.m. (Brasília time) Dial-in: (11) 4688-6361 Code: NET Replay until November 2, 2010: (11) 4688-6312 Replay Code: 48165 Live webcast at http:// ri.netservicos.com.br IFRS (in English): 11:30 a.m. (Brasília time) Dial-in: +1 (412) 317-6776 Code: NET Replay until November 2, 2010: +1 (412) 317-0088 Replay Code: 445384# Live webcast at http:// ri.netservicos.com.br 2. Scheduled Dates for Upcoming Results 4Q10 à February 17, 2011 The forward-looking statements contained in this document relating to the business prospects, projections of operating and financial results and the growth prospects of NET are merely estimates, and as such are based exclusively on Managements expectations on the future of the business. These forward-looking statements depend materially on changes in market conditions, the performance of the Brazilian economy, the industry and international markets, and therefore are subject to change without prior notice. 6 FINANCIAL STATEMENTS IN IFRS (unaudited) Net Serviços de Comunicação S.A. Income Statemet IFRS - (R$ thousands) 3Q10 2Q10 3Q09 9M10 9M09 Revenues Subscription revenue Hook-up revenue Other Revenues Gross Revenues Cancellations and Taxes on Sales Net Revenue Operating costs Programming (322,854) (305,067) (264,435) (924,359) (760,645) Network Maintenance and Subscriber costs (55,524) (40,854) (50,020) (146,238) (142,848) Loyaty Marketing Costs (4,515) (3,719) (4,022) (11,992) (11,660) Payroll and Benefits (101,834) (98,092) (88,191) (292,459) (227,773) Internet Access, Call Center and Others (184,474) (172,353) (184,290) (515,621) (520,120) Selling, General and Adminstrative Expenses Selling Expenses (152,967) (135,235) (125,046) (412,323) (348,270) General and Adminstrative Expenses (165,345) (170,854) (134,451) (479,727) (392,071) Other Administrative Expenses (16,185) 2,945 (18,949) (20,725) (49,025) Bad Debt Expenses Non recurring adjustment EBITDA EBITDA margin 26.7% 28.6% 27.0% 28.2% 26.5% Depreciation and Amortization Depreciation (163,210) (152,451) (134,785) (462,473) (377,616) Amortization (67,783) (67,088) (22,164) (204,054) (63,439) EBIT EBIT margin 10.0% 11.9% 13.9% 11.3% 13.4% Net Exchange and Monetary Variation Financial Expenses interest, charges, arrears and fine (55,663) (53,653) (39,796) (161,993) (130,795) interest financial expenses others (suppliers and taxes) (14,496) (21,961) (3,976) (50,860) (19,725) other financial expenses (52,307) (15,047) 73,398 (86,436) (8,806) Financial Income Income/(loss) bef. Investees, min.ints. Current income Tax and Social Contribution tax (21,700) (25,116) (39,103) (57,691) (105,735) Deferred Income Tax and Social Contribution tax (47,462) (8,202) 58,163 (75,431) 143,958 Net Income (loss) 7 NET Serviços de Comunicação S.A. Consolidated Balance Sheet IFRS (R$ thousand) - non-audited 3Q10 % 2Q10 % 3Q09 % Assets Cash & cash equivalents 903,605 10.6% 1,057,488 12.5% 595,864 8.7% Account receivable from subscriber - net 327,564 3.9% 315,971 3.7% 232,063 3.4% Other receivables 15,017 0.2% 13,245 0.2% 29,446 0.4% Income tax recoverable 34,137 0.4% 26,672 0.3% 9,329 0.1% Prepaid expenses 27,959 0.3% 30,793 0.4% 29,406 0.4% Inventories 79,613 0.9% 66,445 0.8% 54,518 0.8% Prepaid rights of use 173,187 2.0% 173,829 2.1% - 0.0% Total Current Assets 18.4% 20.0% 13.9% Assets 3,194,131 37.6% 2,934,885 34.8% 2,583,324 37.9% Prepaid rights of use 530,194 6.2% 573,247 6.8% - 0.0% Intangible 2,473,588 29.1% 2,486,364 29.5% 2,486,158 36.4% Other Assets 8.6% 9.0% 11.8% Judicial Deposits 85,901 1.0% 81,272 1.0% 120,949 1.8% Diferred taxes recoverable 639,887 7.5% 675,374 8.0% 674,597 9.9% Other receivables 4,126 0.0% 4,691 0.1% 6,978 0.1% Total Long-term Assets 81.6% 80.0% 86.1% Total Assets 100.0% 100.0% 100.0% Liabilities and Stockholders' Equity Accounts payable to supliers and programmers 507,146 6.0% 474,801 5.6% 423,645 6.2% Provision for payables 50,260 0.6% 14,754 0.2% 79,538 1.2% Income tax payable 2,625 0.0% 7,246 0.1% 2,020 0.0% Short-term debt 93,748 1.1% 99,606 1.2% 78,137 1.1% Debentures 22,409 0.3% 4,671 0.1% 17,596 0.3% Payroll accruals 21,414 0.3% 18,038 0.2% 15,443 0.2% Other payable accounts 7.0% 6.4% 4.4% Tax accruals 63,176 0.7% 63,106 0.7% 78,802 1.2% Payroll provision 169,994 2.0% 130,664 1.5% 147,333 2.2% Other debts 155,762 1.8% 138,913 1.6% 72,342 1.1% Deferred income 205,995 2.4% 204,609 2.4% - 0.0% Total Curret Liabilities 15.2% 13.7% 13.4% Long-term debt 1,509,502 17.8% 1,578,734 18.7% 953,953 14.0% Debentures 578,395 6.8% 578,259 6.9% 576,544 8.5% Payroll and Benefits 12,595 0.1% 14,802 0.2% 35,956 0.5% Taxes and contributions payable 184,699 2.2% 184,113 2.2% 194,448 2.9% Provision for contingencies 579,735 6.8% 625,522 7.4% 653,242 9.6% Future periods results 648,373 7.6% 690,904 8.2% 118,848 1.7% Others Debts 1,417 0.0% 1,668 0.0% 5,174 0.1% Total Long Term Liabilities 41.4% 43.5% 37.2% Total Liabilities 56.6% 57.2% 50.6% Capital Stock 5,599,320 66.0% 5,599,320 66.3% 5,599,320 82.1% Goodwill reserves 153,168 1.8% 153,168 1.8% 153,168 2.2% Accumulated Losses (2,070,823) (24.4%) (2,142,623) (25.4%) (2,382,877) (34.9%) Shareholders' Equity 43.4% 42.8% 49.4% Liabilities and Stockholders´ Equity 100.0% 100.0% 100.0% 8 NET Serviços de Comunicação S.A. Consolidated Statement of Cash Flow IFRS (R$ thousand) - non-audited 3Q10 2Q10 3Q09 9M10 9M09 Cash and cash equivalents, beginning of the period Results of the period Non-cash items Exchange losses, monetary indexation and interest expenses, net (79,788) 11,455 (56,185) (49,776) (176,639) Depreciation and Amortization 230,992 219,539 156,949 666,526 441,055 Diferred income taxes 47,462 8,202 (58,163) 75,431 (143,958) Estimated liability for tax, labor and civil claims and assesssments (54,143) (1,855) (106,177) (44,120) (81,709) Interest on loans, net 55,397 53,370 38,861 161,071 128,081 Gain (loss) on Hedge 37,745 1,430 35,180 42,674 99,869 Result on sale of assets, net (436) (1,246) (1,164) (1,973) 8,358 Decrease (Increase) in assets Trade accounts receivable (11,593) (24,156) (46,206) (63,612) (60,118) Recoverable income taxes (1,387) 7,105 (61,134) 12,266 (42,807) Prepaid expenses 2,860 (98) (117) 5,335 (4,945) Inventories and others assets (13,168) (9,469) (608) (20,850) 7,471 Other Assets (5,317) (13,979) (2,717) 7,049 (454) Increase (decrease) in liabilities Accounts payables to supliers and programmers 32,345 72,273 18,690 54,830 (67,371) Income taxes payable (2,710) 12,240 55,787 (7,927) 33,625 Payroll and related charges 40,498 43,108 39,922 2,053 20,000 Sales taxes, accrued expenses and other liabilities 9,388 4,042 (16,015) 45,725 (59,450) (41,145) (48,499) 12,954 (136,139) 24,936 Increase (decrease) in workine capital Cash flow from investing activities Acquisitions of investments - - (3,891) - (97,731) Acquisition of property and equipment (436,684) (316,170) (238,515) (913,815) (703,198) Proceeds from the sale of equipment 565 946 572 2,458 1,305 Cash flow from financing activities Issuances 21,972 28,615 21,570 55,101 73,870 Repayments (58,536) (82,097) (28,930) (178,457) (139,250) Change in cash and cash equivalents Cash and cash equivalents, end of the period 9 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:October 27, 2010 NET SERVIÇOS DE COMUNICAÇÃO S.A. By: /
